DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for foreign priority to DE 102020118608.8 filed 15 July 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 June 2021 and 15 November 2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“the adjusting weight is guided on or within, i.e. in a cavity of the gripping element, and/or a cavity of the weight element” of claim 3. Fig. 1 only shows the adjusting weight within a cavity of the weight element.
“the guide element is arranged on an outer surface of the gripping element or in an inner space of the gripping element” of claim 5. Fig. 1 only shows the guide element within the weight element.
“both the guide element and the adjusting weight are arranged within the gripping element” of claim 6. Fig. 1 only shows the guide element and adjusting weight within the weight element.
“a substantially ellipsoidal and/or substantially circular path around a center point defined within the gripping element” of claim 9.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference number 33 is described in the specification as “an interior of the gripping element,” but is used to reference an interior of the weight element in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 4, line 3, “gripping element 3” should read --gripping element 2--
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 3, “setting weight (31)” should read --adjusting weight (31)--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a guide element by means of which the adjusting weight can be moved back and forth relative to the gripping element” in claim 4 is not given sufficient structure within the specification.
“a drive element by means of which the adjusting weight can be moved back and forth relative to the gripping element” in claim 7 is not given sufficient structure within the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites the limitation “a guide element by means of which the adjusting weight can be moved back and forth relative to the gripping element.” The written description does not properly describe the function of the guide element and how the guide element moves the adjusting weight back and forth relative to the gripping element.
Claim 7 recites the limitation “a drive element by means of which the adjusting weight can be moved back and forth relative to the gripping element, in particular along a direction running perpendicular to the main extension direction.” The written description does not properly describe the function of the drive element and how the drive element moves the adjusting weight along a direction running perpendicular to the main extension direction.
Claim 8 recites the limitation “the drive element moves the setting weight back and forth along the main extension direction of the gripping element or at an angle to this main extension direction of the gripping element with at least one predeterminable frequency, for example periodically or aperiodically.” The written description does not properly describe the function of the drive element and how the drive element moves the adjusting weight with at least one predeterminable frequency.
Claim 9 recites the limitation “by means of the drive element a substantially ellipsoidal and/or substantially circular path around a center point defined within the gripping element the adjusting weight is movable.” The written description does not properly describe this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “characterized in that at least one adjusting element which is designed and intended for displacing and thus adjusting a center of gravity of the weight element relative to the gripping element by means of an adjusting weight” in lines 7-10. It is unclear how the device or gripping element is “characterized in that at least one adjusting element … by means of an adjusting weight.” Because of the structure of the claim, it is further unclear if the dumbbell device is characterized by the at least one adjusting element or if the gripping element is characterized by the at least one adjusting element.
Claim 3 recites the limitation “the adjusting weight (31) is guided on or within, i.e. in a cavity (11) of the gripping element (2), and/or a cavity (11) of the weight element (1)” in lines 3-4. It is unclear if the limitation following “i.e.” of “in a cavity of the gripping element, and/or a cavity of the weight element” is required.
Claim 7 recites the limitation “characterized in that the adjusting element has a drive element by means of which the adjusting weight can be moved back and forth relative to the gripping element, in particular along a direction running perpendicular to the main extension direction.” Claim 7 depends on claim 6 which recites “both the guide element and the adjusting weight are arranged within the gripping element.” In view of the drawings, it is unclear how the adjusting weight can be moved along a direction running perpendicular to the main extension direction if the adjusting weight is within the gripping element. The drawings do not show the adjusting weight within the gripping element, but if it was in the gripping element, the weight would not have any room to move perpendicularly to the main extension direction.
Claim 7 recites the limitation “the main extension direction” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “by means of the drive element a substantially ellipsoidal and/or substantially circular path around a center point defined within the gripping element the adjusting weight is movable” in lines 3-5. It is unclear what is meant by this limitation. For purposes of examination, the limitation will be interpreted as “the adjusting weight (41) is movable by means of the drive element (35) in a substantially ellipsoidal and/or substantially circular path around a center point defined within the gripping element (2).”
Claim limitations “guide element” in claim 4 and “drive element” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of “a guide element by means of which the adjusting weight can be moved back and forth relative to the gripping element” or “a drive element by means of which the adjusting weight can be moved back and forth relative to the gripping element” in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egger (US 2007/0298941).
Regarding claim 1, Egger teaches a dumbbell device/dumbbell (1) for exercising muscles on a person (Fig. 5), comprising
- at least one weight element/weight section (19), which is arranged and intended to be lifted and/or 10lowered by the person,
- at least one gripping element/grip section (18) which is mechanically fixedly, releasably or non- releasably, connected to the weight element and which can be gripped by the person for the purpose of lifting and/or lowering (Para. [0058]: “The dumbbell 1 comprises a grip section 18 and two fixed or removable weight sections 19 at opposing ends of the grip section 18.”),
characterized in that
15at least one adjusting element/oscillation generating device (3) which is designed and intended for displacing and thus adjusting a center of gravity of the weight element relative to the gripping element by means of an adjusting weight/unbalanced weight (16) (Fig. 5).

Regarding claim 2, Egger teaches the dumbbell device according to claim 1,
20characterized in that
the adjusting weight is movable along a main extension direction of the gripping element or at an angle to this main extension direction of the grip- ping element (Fig. 5. Para. [0059]: “The dumbbell 1 is provided with a vibrating motor 14, which drives two unbalanced weights 16 in corresponding weight sections 19 about the axis of rotation 17.” The weights 16 are movable perpendicularly to the main extension direction of the grip section 18 which is at an angle of 90 degrees.).

Regarding claim 3, Egger teaches the dumbbell device according to claim 2,
characterized in that
the adjusting weight is guided on or within, i.e. in a cavity of the gripping element, and/or a cavity of the weight element (The weight 16 is guided within a cavity of the grip section 18 and weight section 19. It is noted that use of the term “and/or” is interpreted to only require one limitation or the other. See also the 35 U.S.C. 112(b) rejection above with regards to the term “i.e.”).

Regarding claim 4, Egger teaches the dumbbell device according to claim 1,
characterized in that
the adjusting element has a guide element/drive shaft (23) by means of which the adjusting weight can be moved back and forth relative to the gripping element (Fig. 5. Para. [0061]: “masses 16, which are arranged on a continuous drive shaft 23 of the vibrating motor.”).

Regarding claim 5, Egger teaches the dumbbell device according to claim 4,
characterized in that- 7 -
the guide element is arranged on an outer surface of the gripping element or in an inner space of the gripping element (Fig. 5 shows the drive shaft 23 in an inner space of the grip section 18.), in particular wherein the adjusting weight is mechanically connected to the guide element (Fig. 5. Para. [0061]: “masses 16, which are arranged on a continuous drive shaft 23 of the vibrating motor.”).

Regarding claim 6, Egger teaches the dumbbell device according to claim 5,
characterized in that
both the guide element and the adjusting weight are arranged within the gripping element (Fig. 5 shows the weight 16 arranged in the grip section 18 via the drive shaft 23.).

Regarding claim 7, Egger teaches the dumbbell device according to claim 6,
characterized in that
the adjusting element has a drive element/motor (14) by means of which the adjusting weight can be moved back and forth relative to the gripping element, in particular along a direction running perpendicular to the main extension direction (Fig. 5. Para. [0059]: “The dumbbell 1 is provided with a vibrating motor 14, which drives two unbalanced weights 16 in corresponding weight sections 19 about the axis of rotation 17.”).

Regarding claim 8, Egger teaches the dumbbell device according to claim 7,
characterized in that
the drive element moves the [adjusting] weight back and forth along the main 20extension direction of the gripping element or at an angle to this main extension direction of the gripping element with at least one predeterminable frequency, for example periodically or aperiodically (Fig. 5. The weights 16 move within a plane that is perpendicular to the axis 17, which is at a 90-degree angle to the main extension direction of the grip section 18. It is noted that the frequencies of “periodically or aperiodically” are not required by the claim and are only examples.).

Regarding claim 9, Egger teaches the dumbbell device according to claim 8,
25characterized in that
by means of the drive element a substantially ellipsoidal and/or substantially circular path around a center point defined within the gripping element the adjusting weight is movable (Fig. 5. The weights 16 are driven about the axis of rotation 17 in a substantially circular path. It is noted that use of the term “and/or” is interpreted to require one limitation or the other.).

Regarding claim 10, Egger teaches the dumbbell device according to claim 9,
characterized in that
said path traverses only a partial circumference of an ellipse or circle (Fig. 5. The weights 16 are driven about the axis of rotation 17 in a substantially circular path and traverses a partial circumference of a circle.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784